Citation Nr: 0028071	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.  He died in April 1996.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

These issues were previously before the Board in June 1998.  
At that time the case was Remanded to the RO for additional 
development.  The issue of eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran died in April 1996.

2.  The Official Certificate of Death shows that the 
immediate cause of death was cerebral vascular accident due 
to or as a consequence of eczema, due to or as a consequence 
of chronic hepatitis C.  The death certificate also states 
that other significant conditions contributing to death but 
not resulting in the underlying cause were Type II 
cryoglobulinemia and deep vein thrombosis.

3.  At the time of the veteran's death, service connection 
was in effect for dermatitis, eczematoid, chronic, atopic, 
evaluated as 50 percent disabling.

4.  The claim for service connection for cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death. 38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. A 
well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). 

The official certificate of death indicates that the veteran 
died in April 1996, and that the immediate cause of death was 
vascular accident due to or as a consequence of eczema, due 
to or as a consequence of chronic hepatitis C.  The death 
certificate also states that other significant conditions 
contributing to death but not resulting in the underlying 
cause were Type II cryoglobulinemia and deep vein thrombosis.  
An autopsy was not performed.

At the time of the veteran's death, service-connected was in 
effect for dermatitis, eczematoid, chronic, atopic, evaluated 
as 50 percent disabling.  

The service medical records show that he was treated for skin 
problems, variously diagnosed, to include lichen simplex 
chronicus, ulcerative lesion, pyoderma with probable 
superimposed neurodermatitis, and recurrent eczematous 
dermatitis.  

A hearing was held at the RO in May 1997.  At that time the 
appellant testified that the veteran's skin problems were 
misdiagnosed during service.  She testified that the skin 
problems and vasculitis were manifestations of hepatitis C.

In response to a March 1999 medical opinion request from VA, 
a VA dermatologist indicated that the veteran had 
leukocytoclastic vasculitis, which was associated with 
hepatitis C.  The physician also opined that when the veteran 
was seen in 1993 for skin problems, he had vasculitis not 
dermatitis.  The physician indicated that the appellant 
believed the veteran was misdiagnosed during service as 
having a dermatitis disorder and the correct diagnosis was 
vasculitis.  The physician noted that the veteran's 
vasculitis was associated with blood-related problems, and 
could have been related to his death.  In light of this 
medical opinion, the Board finds that the evidence tends to 
show that the vasculitis may be of service origin, and, as 
such, the appellant's claim for service connection for the 
cause of the veteran's death is well grounded. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The official certificate of death indicates that the veteran 
died in April 1996, and that the immediate cause of death was 
vascular accident due to or as a consequence of eczema, due 
to or as a consequence of chronic hepatitis C.  The death 
certificate also states that other significant conditions 
contributing to death but not resulting in the underlying 
cause were Type II cryoglobulinemia and deep vein thrombosis.  
At the time of his death, the veteran was service-connected 
for dermatitis, eczematoid, chronic, atopic.

At the time of the veteran's death, service connection was in 
effect for dermatitis, eczematoid, chronic, atopic.  

The appellant contends, in essence, that in the last year of 
the veteran's life, he had lesions over most of his body.  
She stated in the course of a personal hearing conducted in 
May 1997 that when she met him in 1969, he had rashes on his 
hips, legs, feet, hand, his face, and trunk which would flare 
and subside.  The appellant testified that it was her 
contention that the skin disorder diagnosed in service was 
the "tip of the iceberg" and was a manifestation of 
hepatitis C.  She stated that the "vasculitic syndromes, 
both the cutaneous vasculitis, the external, and the internal 
cryoglobulinemia" were complications of the hepatitis C 
virus.  She stated that the medication the veteran began 
taking in 1993 were involved in his death.

As previously discussed, in response to a request by the RO, 
VA dermatologist indicated that the veteran had 
leukocytoclastic vasculitis which is associated with 
hepatitis C.  The physician stated that when the veteran was 
treated in 1993 for skin problems he did not have dermatitis 
but vasculitis.  The physician indicated that the appellant 
stated that the veteran was misdiagnosed inservice and that 
he did not have dermatitis but had vasculitis.  In addition, 
the physician noted that the veteran's vasculitis was 
associated with blood-related problems, and could have been 
related to his death.  

The service medical records show that the veteran was treated 
on several occasions for skin problems, variously diagnosed.  
Based on this evidence, the Board is of the opinion that 
additional development is warranted. 

Since the issue concerning eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 is 
inextricably intertwined with this claim, it must necessarily 
be held in abeyance at this time.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the veteran's 
claims folder be forwarded to the VA 
dermatologist who provided the initial 
opinion requested by the RO in March 1999 
(if unavailable to another VA 
dermatologist).  Following a review of 
the claims folder, it is requested that 
the examiner render opinions as to the 
following:  

a)  Whether it is as likely as not 
that the veteran's skin problems 
were misdiagnosed during service and 
that vasculitis is related to 
military service?  

b)  Whether it is as likely as not 
that hepatitis C is related to 
military service?

c)  If the answer to either of the 
above questions is in the 
affirmative, whether it is as likely 
as not that the vasculitis and/or 
associated medications and/or 
hepatitis C contributed materially 
or substantially to cause the 
veteran's death or resulted in such 
debilitating effects and general 
impairment of health as to have 
rendered the veteran materially less 
capable of resisting the effects of 
the primary cause of his death.  

2.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.

If the benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless she is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



